                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KENNETH STEWART,
                                                                                        Case No. 18-cv-01778-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER DENYING EX PARTE
                                                                                        MOTION TO SHORTEN TIME
                                  10     STATE OF CALIFORNIA, et al.,
                                                                                        Re: Dkt. No. 86
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of plaintiff Kenneth Stewart’s “ex parte” motion to shorten

                                  14   time for hearing on his proposed motion to modify the scheduling order and proposed

                                  15   motion for leave to take more than ten depositions (Dkt. 86).

                                  16          Local Rule 7-10 requires a party filing a motion ex parte to cite the specific statute,

                                  17   rule, or order that permits the use of such motion under the given circumstances. Civ.

                                  18   L.R. 7-10.

                                  19          In his ex parte motion, plaintiff cites only Federal Rule of Civil Procedure 6(c)(1)(C)

                                  20   and Local Rule 7-10. Plainly, Local Rule 7-10 itself may not circuitously serve as the rule

                                  21   authorizing plaintiff to use an ex parte motion to obtain the relief requested. Federal Rule

                                  22   of Civil Procedure 6(c)(1)(C) allows a motion to be heard at a different time than would

                                  23   otherwise follow Rule 6(c)’s regular notice procedures upon a court order. Fed. R. Civ.

                                  24   Pro. 6(c)(1)(C). That rule further provides that a party “may, for good cause, apply ex

                                  25   parte” for such order. Id. However, plaintiff has not shown how this rule applies to the

                                  26   instant circumstances, particularly when Local Rule 6-3(a)(4) expressly contemplates the

                                  27   sort of administrative relief he seeks here. Civ. L.R. 6-3(a)(4) (“6-3. Motion to Change

                                  28   Time . . . (a)(4) If the motion is to shorten time for the Court to hear a motion . . . ”)
                                  1    (emphasis added). As a result, plaintiff has failed to satisfy Local Rule 7-10 and his

                                  2    motion is DENIED.1

                                  3           IT IS SO ORDERED.

                                  4    Dated: November 5, 2019

                                  5                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  6                                                United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     In any event, plaintiff has not actually filed his proposed motions. Given their absence,
                                       there is no schedule for the court to shorten in the first instance.
                                                                                        2
